REASONS FOR ALLOWANCE
1.	Claims 1, 2, 4 – 7, 9 – 12, 14 – 17, 19, and 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The IDS filed 5/2/2022 has been considered and entered.
	Applicants’ Arguments/Remarks filed 11/17/2021 with respect to claims 1, 6, 11 and 16 have been considered and they are persuasive.  
According to a prior art search on the claimed invention, Basu Mallick et al. (Pub. No.: US 2021/0345313 A1) disclose an invention for feedback request determination including the steps of determining, at a first sidelink device, whether to request feedback corresponding to communications with a second sidelink device, in response to determining to request feedback corresponding to the communications with the second sidelink device, transmitting first information to the second sidelink device indicating a request for feedback (abstract).  However, Basu Mallick et al. do not disclose the claimed features as recited in claims 1, 6, 11 and 16 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 2, 4 – 7, 9 – 12, 14 – 17, 19, and 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473